Citation Nr: 0922910	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  99-03 858A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability. 

2.  Entitlement to service connection for a cervical spine 
disability.

3.  Entitlement to service connection for a psychiatric 
disorder.

4.  Entitlement to service connection for bilateral shoulder 
disability.

5.  Entitlement to service connection for bilateral arm 
disability.

6.  Entitlement to service connection for right hip 
disability.

7.  Entitlement to service connection for neurological 
disability.

8.  Entitlement to service connection for a head injury 
disability with memory loss.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to April 
1981 and from May to June 1991, with reserve duty from May 
1983 to March 1997.  She was on reserve duty from October 19 
to 20, 1991 and on October 22, 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in. 
Waco, Texas, that denied the above claims.  The case was 
previously before the Board in August 2005, when it was 
remanded for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  The 
Veteran requested a hearing in December 2008.  The Board sent 
her a letter in May 2009 asking what type of hearing she 
wanted.  Later in May 2009, she clarified that she wants a 
video-conference hearing before a member of the Board.  
Therefore, on remand she should be scheduled for an 
appropriate hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video-
conference hearing before a Veterans 
Law Judge.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




